UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2089


KENNETH L. HOLBERT, JR.,

                Plaintiff - Appellant,

          v.

GREENVILLE TECHNICAL COLLEGE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:11-cv-02846-HMH)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth L. Holbert, Jr., Appellant Pro Se. Charles J. Boykin,
Kimberly Ann Gertner, BOYKIN & DAVIS, LLC, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth L. Holbert, Jr. appeals the district court’s

order accepting the recommendation of the magistrate judge and

granting the Defendant’s motion to dismiss his civil action.                  We

have     reviewed   the   record      and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Holbert v. Greenville Technical Coll., No. 6:11-cv-

02846-HMH (D.S.C. July 18, 2012).             We deny Holbert’s motion to

strike Appellee’s informal response brief.                   We dispense with

oral   argument     because    the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2